640 S.E.2d 61 (2006)
Alex H. THOMPSON, and wife, Sheila Thompson, Plaintiffs
v.
LEE COUNTY, Defendant and Third-Party Plaintiff
v.
Michael L. Waters, d/b/a Waterhouse Realty & Construction, Third-Party Defendant.
No. 577P06.
Supreme Court of North Carolina.
December 14, 2006.
Bruce T. Cunningham, Jr., Southern Pines, for Thompson.
Norman C. Post, Sanford, for Waters, et al.

ORDER
Upon consideration of the petition filed on the 7th day of November 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th day of December 2006."